FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                         October 26, 2018
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 GORDON C. REID,

       Plaintiff - Appellant,

 v.                                                          No. 17-6100
                                                     (D.C. No. 5:12-CV-01416-M)
 UNITED STATES OF AMERICA,                                  (W.D. Okla.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BACHARACH, BALDOCK, and EBEL, Circuit Judges.**
                 _________________________________

      Gordon C. Reid appeals the district court’s dismissal of his suit under the

Federal Tort Claims Act for lack of subject matter jurisdiction. The United States has

filed a Motion for Voluntary Remand explaining that it recently discovered that the

record it provided to the district court was incomplete. The government states that it

will withdraw the motion to dismiss it filed below and proceed with a new motion on



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          On October 15, 2018 the court issued an order vacating the oral argument
hearing originally set for November 13, 2018. After examining the Motion for
Voluntary Remand and response this panel has determined unanimously that oral
argument would not materially assist in the determination of this appeal. See
Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument.
the full record or with discovery. Further, the government will ask the district court

to appoint counsel for Mr. Reid.

       Mr. Reid has filed a response to the motion agreeing that the case must be

remanded given the government’s discovery as to the record and joining the

government’s suggestion that counsel be appointed in the district court. Given the

circumstances of the government’s motion, Mr. Reid also asks this court to consider

waiving the filing fee for this appeal.

       The filing fee is prescribed by statute, and we have no authority to waive it.

See 28 U.S.C. § 1915(b)(1) (providing that a prisoner appealing a civil case “shall be

required to pay the full amount of a filing fee”). Consequently, we deny Mr. Reid’s

request to be relieved of his obligation to make partial payments towards that fee. Id.

       The government’s Motion for Voluntary Remand is granted. This matter is

fully remanded to the district court with instructions to vacate its judgment dated

March 28, 2017 and to conduct any and all proceedings necessary for a full review of

all of Mr. Reid’s claims in light of the government’s representation that it will

withdraw its motion to dismiss. In addition, given the government’s statement that it

will ask the district court to appoint counsel for Mr. Reid, the district court is

strongly encouraged to consider the appointment of counsel.

       The mandate shall issue forthwith.


                                             Entered for the Court


                                             Per Curiam

                                            2